BUTTLER, P. J.,
specially concurring.
For the reasons stated in my dissent in Cropley v. Employment Division, 72 Or App 93, 694 P2d 1025 (1985), I would reverse the decision of EAB. However, unlike in Cropley, it appears that some of the petitioners here may have joined the strike and would not be entitled to unemployment compensation. Barrier v. Employment Division, 29 Or App 387, 563 P2d 1230 (1977). Accordingly, I would remand this case for a determination limited to which petitioners, if any, joined the strike.